DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2021 is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/644745, filed on 7/8/2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Kerkvliet 2013/0230374 and in view of Chapman 6,457,931.
In Re Claim 1, Kerkvliet teaches a ground-loading vehicle platform comprising: 			a platform support frame consisting of at least one horizontal member (horizontal bar of 4, Fig. 1) and at least one vertical member (vertical bar of 4, Fig. 1), wherein the frame is configured to be mounted in a bed of a pickup truck; (Paragraph 20) 							at least one pivot (6) in engagement with the at least one horizontal member and 		a platform member (20) configured to support at least one vehicle, said platform member comprising a subplatform (24, 26) extensibly mounted to a rear end of said platform member for extending a length of said platform for supporting a vehicle thereon; 					at least one pillar (17) rotationally connected to a pin member (Pin at 18) positioned on the at least one vertical member, wherein the at least one pillar extends perpendicularly from the platform member; and 												a structural body (44) supporting a mechanically operating lifting system (30) configured to be mounted to a pickup truck, (Paragraph 20) wherein said mechanically operating lifting system is configured to slide and lower the platform member from a stored position (See Fig. 1) over a bed (3) of the pickup truck to a loading position (See Fig. 6) on a ground surface by a rotation of said at least one pivot arm member. (Paragraph 25)
Kerkvliet is silent concerning the platform member extensibly mounted to a rear end of the platform for extending a length of the platform for supporting a vehicle thereon.
However, Chapman teaches a subplatform member (43) extensibly mounted to a rear end of the platform (42) for extending a length of the platform for supporting a vehicle (Column 1, Lines 15-33) thereon.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a subplatform member extensibly mounted to the rear end of the platform in the platform of Kerkvliet as taught by Chapman in order to provide more convenient driving and parking.
In Re Claim 2, Kerkvliet teaches wherein the structural body is configured and sized to fit inside the bed of the pickup truck. (Paragraph 20)
In Re Claim 8, Kerkvliet teaches wherein the structural body includes at least one platform supporting extension element (10, Fig. 1) configured to support and guide the platform member during operation, wherein the at least one platform supporting extension element includes a caster wheel (12) at a distal end of the at least one platform supporting extension element.
In Re Claim 9, Kerkvliet teaches wherein the at least one platform supporting extension element is constructed with a hockey stick shape. (See Fig. 5) 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkvliet/Chapman as applied to claim 1 above, and in view of Blom 2010/0196131.
In Re Claims 3-4, Kerkvliet/Chapman teaches the deck of Claim 1 as discussed above.
Kerkvliet/Chapman does not teach wherein the mechanically operating lifting system comprises at least one chain loop and at least one piston member, wherein the at least one chain loop is configured to engage at least a first and second sprockets, and the at least one piston members having a piston rod connected to the at least chain loop via connection brackets.
However, Blom teaches wherein the mechanically operating lifting system comprises at least one chain loop (Fig. 4) and at least one piston member (14), wherein the at least one chain loop is configured to engage at least a first and second sprockets (9, Fig. 4), and the at least one piston members having a piston rod connected to the at least chain loop via connection brackets; (15, Fig. 4)	wherein the at least one chain loop, the at least one piston member, the at least first and second sprockets, and connection brackets are designed to fit inside the structural body (5, Fig. 4); and	
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add chain loop and piston members to the platform of Kerkvliet/Chapman as taught by Blom in order to produce a more smooth stable lift.
Regarding Claim 5, Blom teaches a single chain loop, piston member, first and second sprockets and connection bracket instead of a pair of a single chain loops, piston members, first and second sprockets and connection brackets. It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a single chain loop, piston member, sprocket and connection bracket, in order to add lifting capacity since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kerkvliet/Chapman as applied to claim 1 above, and further in view of Piacentino 2016/0137118.
In Re Claim 7, Kerkvliet/Champman teaches the deck of Claim 1 as discussed above.
Kerkvliet/Chapman does not teach a plurality of turnbuckles configured to attach the structural body to the bed of the pickup truck.
However, Piacentino teaches a turnbuckle (208, Fig. 2) configured to attach the structural member (108, Fig. 2 and Fig. 3) to the bed (120) of the pickup truck (104).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to attach the structural member to the bed of the truck using turnbuckles in the deck of Kerkvliet/Chapman as taught by Piacentino in order to allow tightening of the cable (Paragraph 13, Piacentino).
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over kerkvliet/Chapman as applied to claim 1 above, and further in view of Scott 5,431,525.
In Re Claims 10-11, Kerkvliet/Chapman teaches the deck of Claim 1 as discussed above.
Kerkvliet/Chapman does not teach a sub-platform underneath the platform member.
However, Scott teaches a sub platform (128, Fig. 7) underneath the platform member (130, Fig. 7); and 												wherein the sub platform includes a pair of support ledges (132, Fig. 7) configured to provide support to the at least one vehicle.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a sub-platform to the deck of Kerkvliet/Chapman as taught by Scott in order to strengthen the platform.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kerkvliet/Chapman as applied to claim 1 above, and further in view of Klev 7,455,489.
In Re Claim 14, Kerkvliet/Chapman teaches the deck of Claim 1 as discussed above.
Kerkvliet/Chapman does not teach extension support members configured to accept two vehicle side by side.
However, Klev teaches extension support members (250, Fig. 4) configured to laterally extend the platform and accept two vehicles side by side. (Column 7, Line 58 — Column 8, Line 12)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add extension support members to the deck of Kerkvliet/Chapman as taught by Klev in order to increase capacity.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kerkvliet/Chapman as applied to claim 1 above, and further in view of Mills 2006/0045692.
In Re Claims 15 and 16, Kerkvliet/Chapman teaches the platform of Claim 1 as discussed above.
Kerkvliet/Chapman does not teach a pair of skates extending from a pair of protracting members of said platform member, wherein the pair of skates is configured to make first contact with the ground surface when the platform is lowered.
However, Mills teaches a pair of skates (44) extending from a pair of protracting members (stem extending from 41 to 44, Fig. 2) of said platform member, wherein the pair of skates (44) is configured to make first contact with the ground surface when the platform is lowered; (Fig. 5) and 			wherein the pair of skates includes a wheel facilitating the operation of the platform member after first contact with the ground surface. (Fig. 5)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a pair of skates to the deck of Kerkvliet/Chapman as taught by Mills in order to protect the ground.
Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Downing 9,545,868 and in view of Bartelt 9,789,802.
In Re Claims 17-20, Downing teaches a ground loading vehicle platform comprising: 			a platform support frame consisting of at least one horizontal member (63) and at least one vertical member (64);												at least one pivot arm member (18) in telescoping engagement with the at least one horizontal member: 												at least one extension member (73) in telescoping engagement with the at least one vertical member, 													at least one pillar (88) rotationally connected to a pin member (115) positioned on the at least one extension member, wherein the at least one pillar extends perpendicularly from the platform member (131); 
Downing does not teach a structural body supporting a mechanically operating lifting system configured to be mounted to a pickup truck, said structural body comprising at least one vertical platform supporting extension element configured to support and guide the platform member during operation, wherein the at least one vertical platform supporting extension element is configured to protrude at a height above a closed position of a rear gate of said pickup truck and includes a distal end caster wheel,
However, Bartfelt teaches a structural body (10, 60a) supporting a mechanically operating lifting system (20) configured to be mounted to a pickup truck, said structural body comprising at least one vertical platform supporting extension element (64d) configured to support and guide the platform member (See L shaped platform member guided, Fig. 8a, 8b, 9c, 9d) during operation, wherein the at least one vertical platform supporting extension element is configured to protrude at a height above a closed position of a rear gate of said pickup truck (See Fig. 8b) and includes a distal end caster wheel (See Caster wheel in Fig. 1a),									wherein said mechanically operating lifting system is configured to slide and lower the platform member from a stored position (Fig. 8a) over a bed of the pickup truck to a loading position (9d) on a ground surface by rotating said at least one pivot arm member (40) to a position lower than about said height of said at least one vertical platform supporting extension element; (See Fig. 8a thru 9d) and		a platform member configured to support at least one vehicle; (Column 1, Lines 13-19) and		wherein the structural body is configured and sized to fit inside the bed of the pickup truck; (See Fig. 8a) and													a pair of skates extending from a pair of protracting members of the platform member, wherein the pair of skates is configured to make first contact with the ground surface when the platform is lowered; (See skates on protracting members of the platform members in Fig. 8a thru 9d) and			wherein each of the pair of skates includes a wheel facilitating the operation of the platform member after first contact with the ground surface; (See Fig. 8a-9d)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to use a structural body supporting a mechanically operating lifting systems configured to be mounted to a pickup truck, said structural body comprising at least one vertical platform supporting extension element in the platform of Downing as taught by Bartelt in order to prevent wear and tear on the platform member.	 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Downing/Bartfelt as applied to claim 17 above, and further in view of Scott 5,431,525.
In Re Claims 21 and 22, Downing/Bartfelt teaches the deck of Claim 17 as discussed above.
Downing/Bartfelt does not teach a sub-platform underneath the platform member.
However, Scott teaches a sub platform (128, Fig. 7) underneath the platform member (130, Fig. 7); and 												wherein the sub platform includes a pair of support ledges (132, Fig. 7) configured to provide support to the at least one vehicle.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add a sub-platform to the deck of Downing/Bartfelt as taught by Scott in order to strengthen the platform.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Downing/Bartfelt as applied to claim 17 above, and further in view of Klev 7,455,489.
In Re Claim 23, Downing/Bartfelt teaches the deck of Claim 17 as discussed above.
Downing/Bartfelt does not teach extension support members configured to accept two vehicle side by side.
However, Klev teaches extension support members (250, Fig. 4) configured to laterally extend the platform and accept two vehicles side by side. (Column 7, Line 58 — Column 8, Line 12)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to add extension support members to the deck of Downing/Bartfelt as taught by Klev in order to increase capacity.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:													Railsback, Smith and Benedikt teach a lift system mounted in a pickup truck with a platform configured to carry a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652